Warren E. Burger: We’ll hear arguments next in United States against Kahn, number 1328. Mr. Frey.
Mr. Andrew L. Frey: Mr. Chief Justice and may it please the Court. This case is here on writ of certiorari to review a judgment of a divided panel of the United States Court of Appeals for the Seventh Circuit, suppressing certain telephone conversations which were recorded during the course of a Court authorized wire interception of respondents’ telephone pursuit to Title III of the Omnibus Crime Control and Safe Streets Act of 1968. After a thorough investigation, the results of which are detailed in an affidavit that was submitted in support of the wire interception application and that’s set forth at pages 9 through 20 of the appendix, federal law enforcement agencies developed probable cause to believe that Irving Kahn and an associate, one Jacobs were involved in conducting illegal gambling enterprises in violation of Illinois and a federal law. This information included detail statements of three reliable informants which were checked and verified in various ways, including examinations of telephone records. Since it was concluded that sufficient evidence to prove the offense and to illuminate its full nature and extent, including the identity of any confederates, could not be procured by conventional investigative techniques, an application was made to Judge Campbell of the District Court from the Northern District of Illinois, for an order authorizing interception of wire communications on the Kahn and Jacobs’ home telephones. This order was issued by Judge Campbell on March 20, 1970. In the order, he made the following findings, this is at page 21 of the appendix. He found first that there is probable cause to believe that Irving Kahn, Jake Jacobs, and others as yet unknown have committed and are committing offenses involving the use of interstate telephone communication facilities to the transmission of bets and betting offenses. He secondly found that there was probable cause to believe that particular wire communications of Irving Kahn, Jake Jacobs, and unknown others concerning these offenses will be obtained through the interception authorization for which is applied for. He found that normal investigative procedures reasonably appeared unlikely to succeed. Finally, he found that there was probable cause to believe that the telephones in the Kahn household have been and are being used by Irving Kahn and others as yet unknown in connection with the commission of the above described offenses. Therefore, he issued an order which authorized the Federal Bureau of Investigation to intercept wire communications of Irving Kahn and others as yet unknown concerning the above described offenses to and from the Kahn household telephones. Now, he provided that such interception would not automatically terminate with the first conversation that was intercepted, but that it shall continue and this is on page 23 of the appendix, until communications are intercepted which revealed the manner in which Irving Kahn, Jake Jacobs and others as yet unknown participate in the illegal use of interstate telephone facilities for the transmission of bets and betting information in an aid of racketeering enterprise, and which revealed the identities of there confederates, their places of operation and the nature of the conspiracy involved therein. Judge Campbell authorized this interception to continue for a period of 15 days. He directed as a statute requires that efforts be made to minimize the interception of conversations not relating to the offenses under investigation and he provided for five-day status reports by the attorney applying for the order. Now, pursuant to this authorization, conversations over the Kahn household telephones were intercepted for five days beginning on the evening of March 20th. The results are spelled out in the interim status report at page 26 of the appendix. They included on Saturday, March 21st, the first full day of the interception 50 telephone calls approximately involving the placing of bets amounting to about $15,000.00. They involved conversations between Irving Kahn in Arizona and Minnie Kahn at the Kahn home in Chicago in which gambling activities and losses where discussed. These conversations provided the interstate component of the charge under 18 U.S.C. 1952. They involved also in that the same day, conversations between Mrs. Kahn and unknown gambling figures advising of the number of bets placed the amounts of these bets, the identities of the betters. Two days later on --
Potter Stewart: The conversations, the interstate conversations between Mr. Kahn and Mrs. Kahn were -- these are related to wagering?
Mr. Andrew L. Frey: Related to wagering.
Potter Stewart: Was one a better and the other the bookmaker or what?
Mr. Andrew L. Frey: You mean Mr. and Mrs. Kahn?
Potter Stewart: Yes. For what?
Mr. Andrew L. Frey: They were related to the conduct of the -- what turned out to be the Kahn family gambling enterprise. And I’ve -- I don’t know if I'm in a position to disclose here the actual content of the conversations beyond what's in the record.
Potter Stewart: And the record shows what? What's the content?
Mr. Andrew L. Frey: The records shows --
Potter Stewart: Just relating to wagering? Is that all it says?
Mr. Andrew L. Frey: That it was relating to wagering. I think if there was some problem, whether these were sufficient to establish the jurisdiction along with the --
Potter Stewart: -- or were simply related to wagering. It’s not -- the record doesn’t show that the -- there was an offense committed during these conversations.
Mr. Andrew L. Frey: Well, it is an offense to use --
Potter Stewart: [Voice Overlap] that wagering interstate?
Mr. Andrew L. Frey: Well, it isn’t. It is an offense to -- under 1084 which they were not charged under to transmit wagering information over interstate law and such as the latest Las Vegas line on a game or something like that. It is an offense under 1952 which the Kahns were charged under to use any facility in interstate commerce with the intent to and then one of the things as otherwise promote manage, establish, carry on or facilitate the promotion, management, establishment, or carrying on of any unlawful activity which is defined as gambling.
Potter Stewart: Well, and does the record show that these conversations purely came within that statutory language?
Mr. Andrew L. Frey: Well, there has been no challenge to date that these conversations didn’t come. I assume that a motion could be made to dismiss the indictment at some subsequent point. But then --
Potter Stewart: We are not at that stage.
Mr. Andrew L. Frey: We are not that stage now.
Potter Stewart: I see.
Harry A. Blackmun: Mr. Frey, were there conversations between Mrs. Kahn and the, I think you referred them as gambling figures, were those intrastate? Does the record show?
Mr. Andrew L. Frey: As far as I know those were intrastate.
Harry A. Blackmun: Alright.
Mr. Andrew L. Frey: Now, when Mr. Kahn returned from Arizona to Chicago on Monday, he had further conversations with known gambling figures regarding the results of the weekend's wagering activities. In view of the success of the interception and achieving the purposes for which it was sought, it was discontinued after five days rather than to continuing for the 15 days for which Judge Campbell had authorized it. With the evidence thus, procured Irving and Minnie Kahn were both indicted for violation of 18 U.S.C. 1952. They moved to suppress the evidence procured by the wire interception and the District Court granted the suppression motion. First of all, as to conversations between Irving and Minnie on marital privilege grounds; secondly, as to all conversations of Minnie because the interception was not authorized by Judge Campbell’s order in the view of the District Court; thirdly, as to all conversations in which Irving did not participate on the same grounds. On the Government’s appeal, the Court of Appeals reverse on the marital privilege holding but it affirmed the suppression of all conversations of Minnie Kahn on the ground that she was not a person unknown within the meaning of Judge Campbell’s order. In so doing the Court construed the statutory requirement for identification of a person if known in the application and in the order to require the naming of any known user of the phone whose complicity in the offense might have been discoverable by careful investigation. It found that the Government had not prove that Minnie Kahn was not such a person. This evidentiary finding by the Court of Appeals was made without any record having been developed on the subject and indeed I suggest that the affidavit of the FBI agent, at top page 11 of the appendix, indicates that the belief of the investigating officials at the time was that if Irving Kahn was not there, the bets would be routed through Jake Jacobs. So, there are some question about the correctness of the Court of Appeals conclusion on this regard. The Court of Appeals also construed Judge Campbell’s order to authorize only the interception of conversations of the Irving Kahn, in other words, he had to participate in all the conversations and the other party had to be a person unknown. It considered this construction of the statute in order to comport with a policy of protecting individual privacy and to avoid making interception authorizations a virtual general warrant as it put it, Judge Stevens dissented. Now, we submit the Minnie Kahn was a person unknown within the meaning of both the statute and the order. And that the interception of her conversations regarding the illegal gambling enterprise was lawful and proper and produced evidence fully usable in the criminal prosecutions. In order to remove any possible confusion, I’d like to begin by indicating what this case does not involve. It does not involve the general facial constitutionality of Title III, the wire interception provisions of the Omnibus Crime Control Act. These by the way have been uniformly upheld by the lower courts were challenged with the exception of one subsequently reversed District Court’s opinion in Philadelphia. Secondly, it does not involve any finding that the Government in fact knew that Minnie Kahn was involved in the illegal enterprise and that she was in fact a target of this Government investigation, but the Government failed to name her in the application. No such finding was involved.
Potter Stewart: But I -- I think I missed that, would you repeat that?
Mr. Andrew L. Frey: Yes, there is no finding in this case, there is no contention to this point that the Government actually knew Minnie Kahn to be involved in this gambling enterprise and for reasons that the escape me as far as motive, declined to name her in the application for the wire interception. It is not like the situation that you spoke of in Coolidge where they knew perfectly well they are going to intercept criminal conversations of hers and didn’t name her in the authorization.
Byron R. White: But you suggested, the Government had probable cause to know that two people A and B were using a phone for illegal activities, and they got a warrant for A to intercept A’s conversations. They could not intercept B’s conversations except those with A, is that what you are suggesting?
Mr. Andrew L. Frey: Well, I'm not suggesting that. If a case arose where that was a problem, I would be prepared to argue that the -- although, I think that is analogous to the position that the plain view of discussion of Coolidge which was joined then by four Justices took. That is, if the Government knew and had as a target A and B, and it only named A, and it didn’t name B, although B was a target of the investigation and they have probable cause.
Byron R. White: Do the Government in these cases just doesn’t get authorizations as to listen to conversations on a phone? Just because it knows that phone is being used for illegal purposes doesn’t mean it can listen to all the conversations on that phone?
Mr. Andrew L. Frey: Oh, absolutely it can. If it has a court order authorizing it to intercept conversations over that phone, if it’s met the probable cause requirements of the statute. It doesn’t have to name a soul if it doesn’t know anyone.
Byron R. White: Well, if it doesn’t, what difference does it make if it does?
Mr. Andrew L. Frey: Well, that’s an interesting question and I might --
Byron R. White: But that’s involved in this case.
Mr. Andrew L. Frey: Well, [Voice Overlap] no I don’t believe it is involved in this case Justice White because here, there was not a situation where the Government knew that Minnie Kahn was involved.
Byron R. White: Well, I know but even if it did?
Mr. Andrew L. Frey: Well, it would be our contention that even if the Government did, it could still at least intercept Irving’s conversation with her.
Potter Stewart: But you might have a more difficult case that’s all you’re saying, isn’t it?
Mr. Andrew L. Frey: It might be a more difficult case, although I would be prepared to argue that the interceptions was involved --
Potter Stewart: But you don’t need to argue it here, that’s your only point.
Mr. Andrew L. Frey: I don’t need to Justice Stewart. Now, finally there is no allegation that there was failure to minimize here. That is, there is no claim made to date that the Government improperly listened to innocent conversations. We are talking here about the interception of conversations about a criminal enterprise. I’d like first to dispose of Judge Campbell’s order.
Warren E. Burger: We’ll resume at that point at 10 o’clock.
Mr. Andrew L. Frey: Thank you.